—Order, Supreme Court, New York County (Charles Tejada, J.), entered January 22, 1993, which, after a hearing, granted defendant’s motion to suppress physical evidence, unanimously affirmed.
Defendant’s re-entry into a building from which he had just emerged upon the appearance of an unmarked police vehicle did not justify the immediate pursuit by the police (see, People v Holmes, 81 NY2d 1056; People v Monegro, 197 AD2d 437; cf., People v Robbins, 196 AD2d 699). Concur — Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.